Citation Nr: 1532440	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sinusitis/rhinitis, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from November 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

In June 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a bilateral neurological leg disorder, sleep apnea, a hypersensitivity skin disorder of the right arm, and anxiety; and petitions to reopen the previously denied claims of service connection for restless legs syndrome and depression have been raised by the record in a June 2015 fully developed claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran's November 1974 enlistment examination revealed normal sinuses; however, in his report of medical history, he reported having sinusitis that was not incapacitating.  He also reported having nasal septum reconstructive surgery in January 1974.  Subsequent service treatment records (STRs) show sinusitis in November 1974, January 1975, July 1975, and August 1975.  One of the July 1975 records shows that the Veteran reported a history of chronic nasal congestion for six years.  X-rays that same month revealed bilateral maxillary sinusitis.
The Veteran was afforded two VA examinations.  An April 2009 examiner opined that a review of STRs revealed that he had a history of sinusitis prior to entering military service and also he had nasal septum reconstructive surgery done in January 1974 prior to joining in service.  The examiner opined that the Veteran's chronic sinusitis was less likely caused by or aggravated by military service and was due to the natural progression of preexisting sinusitis and the result of the nasal reconstructive surgery prior to entering military service.

A July 2012 examiner opined that the Veteran's current sinus condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including the exposure to contaminated water at Camp LeJeune, and was at least as likely as not a result of other nonservice related conditions such as environmental allergies common in the general population and/or existed prior to service conditions and was not caused by and/or worsened by an already service connected disability.  The examiner opined that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b) (2014).  Also, history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1) (2014).  

Here, while the Veteran reported a pre-service history of sinusitis and nasal septum reconstructive surgery, the enlistment report of medical examination does not note objective findings or a diagnosis of a sinus disability after clinical evaluation of the Veteran.  Thus, a defect of the sinuses is not noted upon the Veteran's examination into the service.  The service treatment records, however, suggest a pre-existing sinus disability and that such pre-existing sinus disability was symptomatic during the Veteran's military service.  Thus, 38 U.S.C.A. § 1111 and C.F.R. § 3.304 are for application.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  Consequently, the Board finds that an addendum opinion is necessary to assist the Board in determining whether the Veteran's claimed disability was caused or aggravated by his service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his sinusitis/rhinitis and nasal septum reconstruction since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once any signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Obtain an addendum medical opinion from the July 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion on the following:

(a)  Is it clear and unmistakable that the Veteran entered active military service with a pre-existing nasal septum disorder?  

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing nasal septum disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(c) If the Veteran DID NOT clearly and unmistakably enter active military service with a pre-existing nasal septum disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current nasal septum reconstruction is etiologically related to any symptomatology noted during such service?  

(d)  Is it clear and unmistakable that the Veteran entered active military service with pre-existing sinusitis and/or rhinitis?  

(e) If YES, is it clear and unmistakable that the Veteran's pre-existing sinusitis and/or rhinitis WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(f) If the Veteran DID NOT clearly and unmistakably enter active military service with pre-existing sinusitis and/or rhinitis, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current sinusitis and/or rhinitis is etiologically related to any symptomatology noted during such service?  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







